DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27, 31, 32, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pladsbjerg (U.S. 2003/0222083).  Pladsbjerg teaches a re-closeable cap A, B comprising a unibody material construction, the unibody material construction being configured to comprise a cap rim (at lead lines 4, 8) and a cap plate (at lead line 10; figure 1) centrally located relative to the cap rim, the cap rim for attaching the re-closeable cap to a can rim 2C, the cap plate comprising a static structure B and a first dynamic structure A, the first dynamic structure A comprising an eccentric switch mechanism, the eccentric switch mechanism (can be considered hinge mechanism) being configured for maintaining the first dynamic structure in at least first and second states of pivotal extension (open and closed positions of A), the first dynamic structure being pivotally matable with the static structure (figure 7) for selectively providing a can-opening access aperture and selectively closing the can-opening access aperture. 

Regarding claim 31, the eccentric switch mechanism, in cooperation with an inherent material resiliency thereof, is configured to maintain the first dynamic structure A in at least first and second states of pivotal extension (open and closed positions).  

Regarding claim 32, Pladsbjerg teaches a re-closeable cap A, B for outfitting a beverage can C enabling a user to selectively cover an upper can portion of the beverage can (figure 2A), the upper can portion comprising a can rim 2C and a can capping plate 2 recessed relative to the can rim, the re-closeable cap A, B comprising a unibody material construction, the unibody material construction being configured to comprise a cap rim (at lead lines 4, 8) and a cap plate (at lead line 10) recessed (in embodiments shown in figures 2C, 3B) and centrally located relative to the cap rim, the cap rim for receiving the can rim (figures 2C, 3B) and attaching the re-closeable cap to the upper can portion such that the cap rim and cap plate mimic the can rim and can capping plate (figures 2C 3B), the cap plate comprising a static structure B and a first dynamic structure A pivotally attached to the static structure, the first dynamic structure A being pivotal for selectively providing a can-opening access aperture (figure 2A) and selectively closing the can-opening access aperture (figure 7), the can-opening access aperture for enabling a user to consume can contents by way of a can opening formed in the can capping plate.

Regarding claim 34, the first dynamic structure A comprising an eccentric switch mechanism (hinge), the eccentric switch mechanism being configured for maintaining the first dynamic structure in at least first and second states of pivotal extension (open and closed positions).
Regarding claim 35, the eccentric switch mechanism (the hinge mechanism), in cooperation with an inherent material resiliency thereof, is configured to maintain the first dynamic structure in at least first and second states of pivotal extension (open and closed positions).

Allowable Subject Matter
Claims 1-23 and 28-30 are allowed.
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the cap structure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736